                                                                                  
                                                                                     1 KELLY A. EVANS, ESQ.
                                                                                       Nevada Bar No. 7691
                                                                                     2 kevans@efstriallaw.com
                                                                                       CHAD R. FEARS, ESQ.
                                                                                     3 Nevada Bar No. 6970
                                                                                       cfears@efstriallaw.com
                                                                                     4 EVANS FEARS & SCHUTTERT L.L.P.
                                                                                       2300 West Sahara Avenue, Suite 900
                                                                                     5 Las Vegas, NV 89102
                                                                                       Telephone: (702) 805.0290
                                                                                     6 Facsimile: (702) 805.0291

                                                                                     7 JEFFREY F. BARR, ESQ
                                                                                       Nevada Bar No. 7269
                                                                                     8 barrj@AshcraftBarr.com
                                                                                       ASHCRAFT & BARR | LLP
                                                                                     9 2300 West Sahara Avenue, Suite 900
                                                                                       Las Vegas, NV 89102
                                                                                 10 Telephone: (702) 631.7555
                                                                                    Facsimile: (702) 631.7556
                       2300 WEST SAHARA AVENUE • STE 900 • LAS VEGAS, NV 89102




                                                                                 11 Attorneys for Plaintiff

                                                                                 12                             UNITED STATES DISTRICT COURT

                                                                                                                        DISTRICT OF NEVADA
ASHCRAFT & BARR |LLP




                                                                                 13

                                                                                 14
                                                                                        ROBERT ELIASON, an individual and in his Case No.: 2:17-cv-03017-JAD-CWH
                                                                                        official capacity as Constable of North Las
                                                                                 15
                                                                                        Vegas Township,                                STIPULATION AND ORDER
                                                                                                                                               EXTENDING
                                                                                                              Plaintiff,            DEADLINE TO FILE RESPONSES TO
                                                                                 16
                                                                                        v.                                              DISPOSITIVE MOTIONS
                                                                                                                                              (First Request)
                                                                                 17
                                                                                        CLARK COUNTY, a political subdivision of
                                                                                        the State of Nevada; STATE OF NEVADA ex
                                                                                 18
                                                                                        rel NEVADA COMMISSION ON PEACE
                                                                                        OFFICER STANDARDS & TRAINING, a
                                                                                 19     regulatory agency of the State of Nevada,
                                                                                 20                            Defendants.
                                                                                 21        Plaintiff ROBERT ELIASON, Defendant CLARK COUNTY and Defendant STATE OF
                                                                                 22 NEVADA ex rel. NEVADA COMMISSION ON PEACE OFFICER STANDARDS &

                                                                                 23 TRAINING (collectively, “the Parties”), hereby stipulate to a 14-day extension of time for

                                                                                 24 the Parties to file their responses to the Motions for Summary Judgment [ECF No. 54 and

                                                                                 25 ECF No. 58]. Currently, the response deadlines are February 7, 2019. The Parties would like

                                                                                 26 until February 21, 2019 to file their responses. This is the Parties’ first request for an extension

                                                                                 27 to file their responses.

                                                                                 28
                                                                                                                               Page 1 of 2 
                                                                                  
                                                                                  
                                                                                     1
                                                                                            IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the
                                                                                     2
                                                                                         deadline for filing responses to the Motions for Summary Judgment [ECF No. 54 and ECF
                                                                                     3
                                                                                         No. 58] shall be February 21, 2019.
                                                                                     4
                                                                                         Respectfully submitted by:
                                                                                     5
                                                                                            DATED this 5th day of February, 2019.
                                                                                     6
                                                                                          EVANS FEARS & SCHUTTERT| LLP                        OLSON, CANNON, GORMLEY,
                                                                                     7                                                        ANGULO & STOBERSKI
                                                                                          /s/ Chad A. Fears______________
                                                                                     8    KELLY A. EVANS, ESQ.                                /s/ Thomas D. Dillard, Jr.___
                                                                                          CHAD R. FEARS, ESQ.                                 THOMAS D. DILLARD, JR., ESQ.
                                                                                     9    2300 West Sahara Avenue, Suite 900                  9950 W. Cheyenne Avenue
                                                                                          Las Vegas, NV 89102                                 Las Vegas, NV 89129
                                                                                 10       Telephone: (702) 805-0290                           (702) 384-4012
                                                                                                                                              Attorneys for Defendant Clark County
                       2300 WEST SAHARA AVENUE • STE 900 • LAS VEGAS, NV 89102




                                                                                 11               And

                                                                                 12       ASHCRAFT & BARR | LLP                               AARON D. FORD,
                                                                                                                                              ATTORNEY GENERAL
                                                                                          /s/ Jeffrey F. Barr_______________
ASHCRAFT & BARR |LLP




                                                                                 13
                                                                                          JEFFREY F. BARR, ESQ.                               /s/ Michael D. Jensen ___________
                                                                                 14
                                                                                          2300 West Sahara Avenue, Suite 900                  MICHAEL D. JENSEN, ESQ.
                                                                                          Las Vegas, NV 89102                                 555 Wright Way
                                                                                 15
                                                                                          Telephone: (702) 631-7555                           Carson City, NV 89711
                                                                                          Attorneys for Plaintiff Robert Eliason              (775) 684-1100
                                                                                                                                              Attorneys for Defendant State of Nevada
                                                                                 16
                                                                                                                                              ex rel. Nevada Commission on Peace
                                                                                                                                              Officers Standards and Training
                                                                                 17

                                                                                 18

                                                                                 19                                                ORDER
                                                                                 20         IT IS SO ORDERED. The deadline for the Parties to file responses to the Motions for
                                                                                 21 Summary Judgment [ECF No. 54 and ECF No. 58] shall be February 21, 2019.

                                                                                 22

                                                                                 23
                                                                                                                                   _____________________________________
                                                                                 24                                                UNITED
                                                                                                                                   UNITED STATES
                                                                                                                                           STATESMAGISTRATE      JUDGE
                                                                                                                                                    DISTRICT JUDGE
                                                                                 25                                                Dated: February
                                                                                                                                   DATED:          6, 2019.
                                                                                                                                               _________________
                                                                                  
                                                                                 26

                                                                                 27

                                                                                 28
                                                                                                                               Page 2 of 2 
                                                                                  
